Citation Nr: 1044124	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-14 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for disorders of the knees, 
legs, and hips (to include radiculopathy and arthritis) as 
secondary to service-connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issue by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  Jurisdiction over this case was 
subsequently transferred to the Montgomery, Alabama, RO.  

By its decision of September 15, 2009, the Board of Veterans' 
Appeals (Board) denied entitlement of the Veteran to service 
connection for bilateral radiculopathy, claimed as a disorder of 
the knees, legs, and hips, secondary to service-connected 
lumbosacral strain.

The matter now before the Board is the result of the Veteran's 
appeal of the Board's aforementioned denial in September 2009 to 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court.  The parties to that appeal thereafter 
jointly moved the Court to vacate the Board's decision and to 
remand the matter to the Board for further actions.  By its 
order, dated in July 2010, the Court granted the parties' motion, 
thereby vacating the Board's denial of service connection for 
bilateral radiculopathy, claimed as a disorder of the knees, 
legs, and hips, secondary to service-connected lumbosacral 
strain, and remanding the same to the Board for compliance with 
the instructions contained in the joint motion.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran seeks service connection for disorders of the knees, 
legs, and hips, to include radiculopathy of the lower extremities 
and arthritis of the knees and hips, as secondary to service-
connected lumbosacral strain.  

By its joint motion, which the Court incorporated by reference 
into its recent order, the parties to the appeal before the Court 
determined that the Board erred in not fully discussing the 
reasons and bases for its determinations.  While noting that the 
Board did in fact discuss and consider secondary service 
connection as based on lower extremity radiculopathy, the parties 
assigned error to the Board's limited scope and failure to 
discuss whether the diagnosed arthritis of the knees and/or hips 
was secondary to the service-connected lumbosacral strain.  In 
other words, the Board erred in focusing its analysis primarily 
on radiculopathy.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Because the Board was required to fully discuss the 
diagnosed arthritis of the knees and hips, and whether or not 
such conditions were caused or aggravated by the service-
connected back disability, the parties agreed that remand was 
warranted.  

In this regard, the Board acknowledges that the Veteran had a VA 
examination in October 2005 regarding his service-connected 
lumbosacral strain disability and his claimed bilateral knee, 
leg, and hip disorders.  Unfortunately, the Board finds that the 
VA opinion is internally inconsistent and, therefore, inadequate 
to decide the claim upon.  Indeed, at first glance, the VA 
examiner appears to suggest that the Veteran's knee problems are 
secondary to the service-connected disability; and yet, he also 
concludes that such problems are the result of aging.  For 
clarification purposes, the Board finds that a VA examination 
should be provided upon remand in order to obtain an opinion 
regarding whether the Veteran has any arthritic conditions of the 
lower extremities/hips that were caused or aggravated by his 
service-connected lumbosacral strain.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. The Veteran must be afforded a VA medical 
examination in order to ascertain the 
relationship between any arthritic condition 
of the lower extremities (including, but not 
limited to the knees and hip), if any, and 
his service-connected lumbosacral strain.  
The claims folder is to be furnished to the 
examiner for review in its entirety.

Following a review of the relevant evidence, 
the clinical evaluation and any tests that 
are deemed necessary, the examiner must 
address the following questions:

(a) Is it at least as likely as not (50 
percent or higher degree of probability) that 
any diagnosed lower extremity arthritic 
conditions were caused by his service-
connected lumbosacral strain?

(b) Is it at least as likely as not that any 
diagnosed lower extremity arthritic 
conditions were aggravated by his service-
connected lumbosacral strain?

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a finding of 
aggravation; less likely weighs against the 
claim.

The examiner is also informed that 
aggravation is defined for legal purposes as 
a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.

If aggravation is present, the clinician 
should indicate, to the extent that is 
possible, the approximate level of arthritic 
disability present (baseline) before the 
onset of the aggravation.

If the examiner must resort to speculation to 
answer either question, he or she should so 
indicate.  The examiner is also requested to 
provide a rationale for any opinion 
expressed.

2. Then, readjudicate the Veteran's claim.  
If the action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and allow 
an appropriate opportunity to respond. 
Thereafter, the case should be returned to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



